PER CURIAM.
The compensability of claimant’s foot problems was established in SAIF v. Turley, 52 Or App 839, 632 P2d 808 (1981). The Board awarded no permanent disability because it found no compensable impairment. On de novo review, we find that claimant has suffered a serious loss of function in his feet in that he is permanently precluded from any activity involving prolonged standing or walking. The referee’s award of 50 percent scheduled disability for each foot is reinstated.
Reversed; referee’s order reinstated.